Citation Nr: 1733813	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-36 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula since December 2, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1980 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, but was certified to the Board by the RO in St. Paul, Minnesota.  In the March 2009 rating decision, the St. Petersburg RO denied the Veteran's request for a compensable rating for the residuals of a fracture of the right tibia and fibula and granted service connection for surgical scars of the left patella with a noncompensable rating, effective September 3, 2008. 

 In a November 2013 rating decision, the St. Paul RO granted a disability rating of 10 percent for the residuals of a fracture of the right tibia and fibula, effective September 3, 2008, and a 20 percent rating, effective April 16, 2013.  In an April 2016 rating decision, the Veteran's disability rating for the residuals of a fracture of the right tibia and fibula was increased to 30 percent, effective August 14, 2014 to December 1, 2015, then the rating was returned to 20 percent, effective December 2, 2014.  In a February 2017 decision, in part, the Board granted a 20 percent disability rating for the residuals of a fracture of the right tibia and fibula, effective September 3, 2008 to April 15, 2013, but denied higher ratings for the timeframe between April 16, 2013 to August 13, 2014, and August 14, 2014 to December 1, 2015.   In addition, the Board remanded the period starting from December 2, 2015, for the residuals of a fracture of the right tibia and fibula for additional development.


FINDING OF FACT

Since December 2, 2015, the Veteran's residuals of a fracture of the right tibia and fibula were not manifested by ankylosis, a disorder involving semilunar cartilage, flexion limited to 15 degrees, extension limited to 20 degrees, or malunion with marked ankle disability, and the Veteran was in receipt of a separate compensable rating for right knee instability.


CONCLUSION OF LAW

Since December 2, 2015, the criteria for a rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by September 2008 letter. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, written statements of the Veteran and others, and VA examination report.  Moreover, pursuant to the February 2017 Board remand, additional medical treatment records were obtained and the Veteran was afforded another VA examination.  The Board finds that there was substantial compliance with the February 2017 remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the VCAA provisions have been considered and complied with as to the issue.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II. Increased Ratings

The Veteran seeks a higher rating for his service-connected residuals of a fracture of the right tibia and fibula. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  38 C.F.R. § 4.14 (2016).  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The Veteran's residuals are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation of extension of a leg, and were originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula. 

Diagnostic Codes 5261 and 5262 pertain to functional limitation of the knee. In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

 For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of the tibia and fibula is evaluated as follows: nonunion with loose motion, requiring a brace (40 percent); malunion with marked knee or ankle disability (30 percent); malunion with moderate knee or ankle disability (20 percent); and malunion with slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262.

There are additional diagnostic codes that apply to knee disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016) pertains to degenerative arthritis.  Under that code, ratings are to be based on limitation of motion and, if noncompensable by that method, a rating of 10 percent is warranted for each major joint or group of minor joints affected.  Id.  For rating purposes, a knee is considered a major joint.  38 C.F.R. § 4.45(f) (2016).  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016) pertains to ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 pertain to meniscal conditions.  Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). Recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016). 

The Veteran is also currently assigned separate compensable ratings of 20 percent for right knee instability, effective April 17, 2013, and 20 percent for right ankle degenerative arthritis, effective December 16, 2014.

At a December 2015 VA examination, the Veteran reported that he had ongoing pain and limited motion in his right knee and ankle from the comminuted tibia/fibula  fracture status post open reduction internal fixation (ORIF) with hardware still in place.  He stated that he had constant pain in right knee and lower leg, which he described as moderate to severe; worse with prolonged weight-bearing. The Veteran reported that he still had to avoid certain activities due to the pain and symptoms of the right knee, which were due to his service-connected fractures. In addition, the Veteran reported swelling from his knee through his ankle, which he stated waxed and waned.  The examiner noted that the Veteran remained on chronic narcotic medications for his service-connected disability.  Moreover, the Veteran recounted that flare-ups increased the pain, stiffness and swelling, which further restricted his motion.  

On physical examination, the examiner observed that the Veteran's right knee range of motion was abnormal evidenced by flexion from 10 to 75 degrees and extension from 75 to 10 degrees.  The examiner commented that the Veteran had a restricted motion and that pain caused functional loss.  There was evidence of pain with weight bearing as well as tenderness along the joint line.  After three repetitions, flexion of the right knee was from 10 to 70 degrees and extension was from 70 to 10 degrees.  The examiner observed that pain limited functional ability with use over time.  She indicated that during a flare-up, flexion of the right knee was from 15 to 65 degrees and extension was 65 to 15 degrees.  The examiner also stated that swelling and disturbance of locomotion contributed to the Veteran's disability.  Muscle strength testing of the right knee was normal.  There was no evidence of atrophy or ankylosis.  Joint stability tests, however, revealed moderated subluxation and recurrent effusion of the right knee.  In addition, the examiner indicated that the Veteran occasionally used a cane.  Regarding the functional impact on the Veteran's occupation, the examiner noted that the Veteran could not do prolonged weight-bearing activities.

As mandated by the Board's February 2017 remand, the Veteran had another VA examination in April 2017.  The Veteran's statements regarding his disability remained the same as previously documented at the December 2015 VA examination, except that he now had flare-ups twice a week with more pain.  Range of motion testing showed that flexion of the right knee was from 0 to 70 degrees and extension was from 70 to 0 degrees.  Also, the examiner observed that painful movements contributed to functional loss.  There also was evidence of pain with weight bearing and tenderness over the knee joint.  Moreover, the range of motion for the left knee was abnormal evidenced by a flexion of 0 to 75 degrees and extension of 75 to 0 degrees.  The examiner indicated that there was no additional functional loss or range of motion after three repetitive use testing.  The examiner, however, commented that pain, fatigue, weakness and lack of endurance significantly limited the Veteran's functional ability during flare-ups.  Range of motion during flare-ups was noted as 0 to 65 degrees for flexion and 65 to 0 degrees for extension for both knees.  Pain on prolonged sitting, standing up and walking were additional contributing factors to the Veteran's disability.  Strength testing of both knees was normal.  Again, there was no evidence of atrophy or ankyloses in either knee. Joint stability testing was positive in both knees.  The examiner further indicated that the Veteran occasionally used a brace.  Moreover, the examiner noted the Veteran's statements that his disability impacted his occupational tasks due to pain on high impact activities, prolonged walking or standing up.  The Veteran reported that he could not jog/jump or go up and down the stairs.  He stated that he had difficulty performing squats.  The Veteran reported that his knees popped and felt unstable.  The examiner observed that there was evidence of pain on weight bearing for both knees but not on nonweight bearing or passive movements.

The preponderance of the evidence shows that the Veteran's residuals of a right tibia and fibula fracture do not warrant a rating in excess of 20 percent from December 2, 2015.  The most favorable findings are in the December 2015 VA examination, where the examiner found that after taking into account the impact of flare-ups, right knee range of motion was limited to no worse than 15 degrees of extension and 65 degrees of flexion.  Extension limited to 15 degrees warrants a 20 percent rating under Diagnostic Code 5261.  During that period, there is no evidence of ankylosis, a meniscal condition, or nonunion of the tibia and fibula with loose motion requiring a brace.  To the extent that the evidence shows lateral instability, the Veteran is already assigned a separate compensable rating.  Thus, a schedular rating in excess of 20 percent is not warranted during this period.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the residual symptoms of his right tibia and fibula fracture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board has also considered the November 2008 statement from the Veteran's wife along with her medical expertise.  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision. 

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45.  As described above, the evaluation of the Veteran's right knee range of motion specifically accounted for the impact of these factors.  

Since the Veteran is assigned a compensable rating for his right knee symptoms at during the relevant period on appeal, a compensable rating for arthritis under Diagnostic Code 5003 is not warranted. 

In addition, because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).










ORDER

Entitlement to a disability rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula since December 2, 2015, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


